 

FEB 5 2020

Clerk, US District Court

IN THE UNITED STATES DISTRICT COURT District Of Montana

 

FOR THE DISTRICT OF MONTANA mass
BILLINGS DIVISION
UNITED STATES OF AMERICA, | CR 19-67-BLG-SPW
Plaintiff,
vs. FINAL ORDER OF FORFEITURE
MATTHEW STEPHEN HAYS,
Defendant.

 

 

THIS MATTER comes before the Court on the United States’ Unopposed
Motion for a Final Order of Forfeiture (Doc. 24). The Court having reviewed
said motion and brief FINDS:

1. The United States commenced this action pursuant to 18 U.S.C. § 2253;

2. A Preliminary Order of Forfeiture was entered on November 20, 2019;

3. All known interested parties were provided an opportunity to respond
and that publication has been effected as required by 18 U.S.C.§ 982(b)(1) and 21
U.S.C. § 853(n)(1);

4. It further appears there is cause to issue a forfeiture order under 18
U.S.C. $2253:

IT IS THEREFORE ORDERED, DECREED, AND ADJUDGED:

Li The Motion for Final Order of Forfeiture is GRANTED.

2. Judgment of forfeiture of the following property shall enter in favor of
the United States pursuant to 21 U.S.C. § 853, free from the claims of any other
party:

e Ruger, model 10/22, .22 LR caliber semi-automatic rifle (S/N: 356-
09345)
e Savage, model 64, .22 LR caliber semi-automatic rifle (S/N: 3044418)

3 The United States shall have full and legal title to the forfeited
property and may dispose of it in accordance with law.

Dated this $7 day of February, 2020.

Lice (hewn

SUSAN P. WATTERS
United States District Court
